EXHIBIT 10.6

** Portions of this agreement have been omitted and filed separately with the
SEC
pursuant to a confidential treatment request



CONFIDENTIAL
EXECUTION VERSION

INFORMATION TECHNOLOGY TRANSITION SERVICES AGREEMENT

This INFORMATION TECHNOLOGY TRANSITION SERVICES AGREEMENT is made as of the 31st
day of December, 2014, by and between Pioneer Hi-Bred International, Inc., an
Iowa corporation ("Pioneer"), and S&W Seed Company, a Nevada corporation
("S&W"). S&W and Pioneer are at times referred to herein individually as a
"Party" and collectively as the "Parties."

WHEREAS, pursuant to that certain Asset Purchase and Sale Agreement dated
December 19, 2014 (the "Purchase Agreement") by and between Pioneer and S&W,
Pioneer will sell to S&W and S&W will purchase from Pioneer, the Purchased
Assets;

WHEREAS

, to ensure an orderly transition of the ownership of the Purchased Assets to
S&W, the Parties have agreed to enter into this Agreement, pursuant to which
Pioneer shall provide, or cause its Affiliates to provide, S&W with certain
identified services, in each case on a transitional basis and subject to the
terms and conditions set forth herein;



WHEREAS

, unless otherwise defined herein, capitalized terms shall have the meanings
ascribed to such terms in the Purchase Agreement.



NOW, THEREFORE

, for and in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:



ARTICLE 1. DEFINITIONS

1.01   CERTAIN DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
specified or referred to in this Article 1:

"Affiliate"

- means, with respect to any Person, (a) any other Person directly or indirectly
controlling, controlled by or under common control with such first Person, (b)
any officer, director, general partner, member or trustee of such Person or (c)
any Person who is an officer, director, general partner, member or trustee of
any Person described in clause (a) or (b) of this sentence. For purposes of this
definition, the terms "control," "controlling," "controlled by" or "under common
control with" shall mean the possession, direct or indirect, of the power to
control the management of a Person, whether through the ownership of voting
securities, by contract or otherwise.



"Agreement"

- means this Information Technology Transition Services Agreement, and includes
all Exhibits, Schedules and SLAs hereto, as amended, modified or supplemented
from time to time in accordance with its terms.



"Breaching Party"

- is defined in the definition of "Willful Breach."



--------------------------------------------------------------------------------

"Business Day"

- means any day other than (a) a Saturday or a Sunday or (b) a day on which
commercial banks located in the State of Delaware are authorized or required by
Legal Requirements to be closed for business.

"Change"

- is defined in Section 2.01(e) (Changes).



"Change Request"

- is defined in Section 2.01(e) (Changes).



"Claim"

- means any action, claim, demand, suit, arbitration or other Proceeding.



"Confidential Information"

- is defined in Section 5.01 (Confidential Information).



"Contract"

- means any agreement, contract, obligation, promise or undertaking (whether
oral or written) that is legally binding.



"Cost Principles"

- means charging Full Cost for a Service, plus a 5% mark-up of non-third party
costs. Costs representing amounts payable to third parties (e.g., contractors)
are considered to be at market and therefore a 5% mark-up is not applied to such
costs; however, the Full Cost of administering these third party services by
Pioneer's resources (e.g. a contract administrator) is subject to the 5%
mark-up.



"CPR"

- is defined in Section 13.05.



"Damages"

- means any Liabilities and/or judgments (including reasonable legal, accounting
and other expenses and court costs).



"DEAA"

- means the DuPont Electronic Access Agreement attached to this Agreement as
Exhibit B.



"Defaulting Party"

- is defined in Section 6.01 (Default).



"Demand Forecasting"

- is defined in Section 3.07 (S&W Obligations).



"Disclosing Party"

- is defined in Section 5.03 (Disclosure).



"DISO"

- is defined in Section 3.07 (S&W Obligations).



"Effective Time" -

is defined as the date and time of the closing of the transactions contemplated
in the Purchase Agreement.



"Equipment"

- is defined in Article 11 (Equipment).



"Expenses"

- is defined in Section 4.01 (Consideration).



"Force Majeure"

- means, for either Party, any circumstance(s) beyond the reasonable control of
that Party which has the effect of delaying, hindering or preventing (in whole
or in part) performance, including acts of God, fire, accident, flood,
explosion, war, civil disturbance, acts of terrorism, hurricanes, tornadoes,
riots, action or inaction by, or request of, any Governmental Body (including
any Legal Requirements), strike, collective bargaining obligations, labor
dispute or shortage, injunction, failure to supply or delay on the part of
contractors, errors in services

2

--------------------------------------------------------------------------------



supplied by contractors, inability to obtain or shortage of fuel, utilities,
equipment or apparatus. A Force Majeure event affecting a third party supplier
of any Service and any failure by such a supplier to supply (in whole or in
part) any Service for any other reason shall constitute Force Majeure hereunder
if, and to the extent that, such event or failure prevents, hinders or delays
Pioneer in the performance of its obligations hereunder.

"Full Cost"

- means all direct and indirect, fixed and variable costs, fees and period
expenses, including administrative costs that are incurred in connection with a
Service.



"Governmental Body"

- means any federal, state, local, municipal, foreign, tribal or other
governmental body entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority.



"Indemnified Person"

- is defined in Section 8.01 (Third Party Indemnification).



"Indemnifying Person"

- is defined in Section 8.01 (Third Party Indemnification).



"Intellectual Property"

- means (i) issued patents, pending patent applications and patent disclosures,
whether or not reduced to practice, including any re-issuances, continuations,
continuations-in-part, divisions, supplementary protection certificates,
extensions and re- examinations thereof, (ii) registered and unregistered
trademarks, service marks, trade dress, trade names, domain names, uniform
resource locators (URLs), and websites, logos and corporate names and
intellectual property registrations and applications for registrations therefor,
(iii) registered and unregistered copyrights and mask works, (iv) technical,
manufacturing, development, production, marketing and scientific know-how,
technology, information and data (including, but not limited to, diagrams,
charts, formulas and analytical methods), (v) trade secrets and other
confidential information, (vi) information technology rights, and (vii) any
other similar or other intellectual property rights, whether tangible or
intangible, and whether protected or not, but in all events, excluding any IT
Assets.



"Interdependent Service"

- is defined in Section 6.04 (Interdependent Services).



"IT Assets"

- means all software, computer systems, telecommunications equipment, databases,
Internet Protocol addresses, data rights and documentation, reference and
resource materials relating thereto, and all Contracts (including Contract
rights) relating to any of the foregoing (including software license agreements,
source code escrow agreements, support and maintenance agreements, electronic
database access contracts, domain name registration agreements, website hosting
agreements, software or website development agreements, outsourcing agreements,
service provider agreements, interconnection agreements, governmental permits,
radio licenses and telecommunications agreements).



"Legal Requirement"

- means any applicable law, statute, treaty, directive, rule, code, ordinance,
regulation, Order, enforcement action, decree or enforceable judicial or
administrative interpretation thereof of any applicable Governmental Body.



"Liabilities"

- means any liabilities, obligations, expenses, claims, taxes or assessments,
losses, fines, penalties or damages of or by any Person.



"Migration Plan"

- is defined in Section 2.04 (Migration from Services).



3

--------------------------------------------------------------------------------

"Non-Defaulting Party"

- is defined in Section 6.01 (Default).

"Non-Disclosing Party"

- is defined in Section 5.03 (Disclosure).



"Party"

and "Parties" are defined in the preamble.



"Person"

- means any individual, corporation, general or limited partnership, limited
liability company, joint venture, estate, trust, association, organization,
labor union or other entity or Governmental Body.



"Pioneer"

- is defined in the preamble.



"Primary Coordinator"

- is defined in Article 9 (Governance).



"Proceeding"

- means any action, arbitration, hearing, litigation or suit (whether civil,
criminal or administrative) commenced, brought, conducted or heard by or before
any Governmental Body or arbitral or other administrative body (including any
action in respect of the payment or non-payment of Taxes).



"Pioneer Intellectual Property"

- is defined in Section 10.01 (Intellectual Property Ownership).



"Purchase Agreement"

- is defined in the preamble.



"Purchased Assets"

- is defined in the Purchase Agreement.



"Public Utility Event"

- is defined in Section 6.05 (Public Utility Status).



"S&W"

- is defined in the preamble.



"S&W Content"

- is defined in Section 10.01 (Intellectual Property Ownership).



"Required Notice Period"

-means the applicable notice period for S&W's termination of a Service as set
forth in the relevant SLA for such Service opposite the heading "Required Notice
Period for Early Termination," or three (3) months if not otherwise specified in
the SLA.



"Residual Costs"

- means all costs, fees and expenses accruing to Pioneer as a result of the
termination of any Service(s). Examples of Residual Costs include the cost of
employees used to provide Service(s), fees and expenses for "take or pay" type
commitments, buy-out of leased equipment, a pro rata portion of any termination
fees and a pro rata portion of contractual minimum payments.



"Service"

- is defined in Section 2.01(a) (Services Provided).



"Service Fees"

- is defined in Section 4.01 (Consideration).



"Service Term"

- is defined in Section 2.03 (Term of Service).



"SLA"

- is defined in Section 2.01(a) (Services Provided).



4

--------------------------------------------------------------------------------

"Specification"

- means the specifications or scope of the Service stated in the relevant
section of the applicable SLAs, as those Specifications may be amended from time
to time by Pioneer on not less than thirty (30) days prior written notice.

"Taxes"

- means any tax, levy, duty, impost, or withholding of a similar nature,
including without limitation, all direct tax liabilities, income tax,
corporation tax, capital gains tax, value added tax (VAT), sales tax, social
security, withholding tax, registration fees, stamp duties, customs duties,
property tax, gross receipts, lease, service,  workers compensation, occupation,
excise, use, transfer, license, payroll, severance, windfall profits,
unemployment, disability, highway use, recording, real estate, business license
and similar taxes, together with any interest, additions to tax, or penalties
applicable or related thereto imposed or required to be withheld by any
Governmental Body.



"Term of this Agreement"

- is defined in Section 2.03 (Term of Service).



"Third-Party Claim"

- is defined in Section 8.02 (Procedure).



"Transitional Services Employees"

- is defined in Section 2.02 (Personnel, Resources and Third Parties).



"Willful Breach"

- means a deliberate, volitional, non-coerced and non-accidental act or omission
by a Party in breach of its obligations hereunder to provide or accept a Service
in accordance with the terms of this Agreement (the "Breaching Party"), where
such breach continues for a reasonable period of time not less than ten (10)
days after the other Party (the "Non-Breaching Party") has served written notice
on the Breaching Party.



ARTICLE 2. SERVICES PROVIDED

2.01   TRANSITIONAL SERVICES

Services Provided. Upon the terms and subject to the conditions set forth in
this Agreement, Pioneer will provide (either itself or through its Affiliates or
third party agents or contractors) to S&W, those services covered by and
described in more detail in each individual Service Level Agreement ("SLA")
listed and attached to this Agreement as Exhibit A (Transitional Services),
which is made part of this Agreement, or which may be entered into by the
Parties from time to time after the Effective Time (each a "Service" and,
collectively, the "Services"). In no event shall S&W be entitled to any new
service without the prior written consent of Pioneer, which consent may be
withheld by Pioneer for any or no reason in its sole and absolute discretion. In
the event that Pioneer consents to provide a new service, the Parties will agree
upon a new SLA which will include the Service Term, Service Fees and other
information regarding the nature and scope of such new service as agreed- upon
by the Parties, and shall thereafter be deemed a "Service" in accordance with
Section 2.01 of this Agreement.

Standard of Care. Subject to the provisions of Article 12 (Force Majeure),
Pioneer shall perform the Services exercising substantially the same degree of
care it exercises in performing the same or similar services for its own
account. Nothing in this Agreement shall require Pioneer to favor the business
of S&W over Pioneer's own businesses or those of any of its Affiliates,
including any of its subsidiaries or divisions. Nothing in this

5

--------------------------------------------------------------------------------



Agreement shall impose a standard of care equal to or higher than that which may
be applicable to commercial providers of a similar service.

Service Levels. Subject to the SLAs, Section 2.01(e) (Changes) and Section
2.01(f) (Modifications or Upgrades), S&W's level of use of any Service shall not
be higher than or expanded from the level of use reasonably required to support
the Purchased Assets as of the Effective Time. Such limitation of use shall take
into account the monthly and seasonal changes in the level of use of a Service
during the eighteen (18) month period immediately preceding the Effective Time.
Pioneer shall not be obligated to provide S&W with special studies, training, or
the like, or the advantage of systems, equipment, facilities, training or
improvements procured, obtained or made after the Effective Time. In no event
shall S&W be entitled to any increase or decrease in the level of its use of any
of the Services without the prior written consent of Pioneer, which consent may
be withheld by Pioneer for any or no reason in its sole and absolute discretion.
In the event that Pioneer consents to any reduction or decrease in service
level, S&W shall not be entitled to any reduction, decrease or discount of the
Service Fees absent Pioneer's express written consent.

Specification. Subject to Section 2.01(c) (Service Levels) and Section 2.01(e)
(Changes), Pioneer shall provide each Service indicated in each SLA to S&W
according to the Specifications set forth in the SLA, subject to the limitations
set forth in such SLA (including such limitations relating to scope, scale and
description). S&W shall not be entitled to receive any Service different from
those set forth in the respective SLAs.

Changes. S&W shall not be entitled to any change to the nature, the manner of
performing, or level of a Service or any additional service (each such change, a
"Change") without the prior written consent of Pioneer, which consent may be
withheld by Pioneer for any or no reason in its sole and absolute discretion. In
the event S&W desires a Change, S&W will deliver a written description of the
proposed Change (a "Change Request") to the Pioneer's Primary Coordinator. The
timing for Pioneer's approval or rejection of such Change Requests shall be
determined in Pioneer's sole and absolute discretion. If a Change Request is
approved, S&W shall be responsible for all costs and Expenses associated with
such approved Change.

Modifications or Upgrades. Pioneer reserves the right to modify or upgrade the
nature, the manner of performing, or level of a Service as changes are made to
Pioneer's own businesses or are otherwise made with respect to Pioneer's
agreements with third parties or contractors. Pioneer agrees to provide
notification to S&W of such changes within a commercially reasonable time,
provided that such notification shall not be provided any earlier than similar
notification is presented to Pioneer's own businesses. To the extent that such
changes affect a Service: (1) Pioneer shall have no obligation to continue to
supply such Service using its former technology or to maintain any legacy system
as an accommodation to S&W, and (2) S&W shall have no obligation to continue to
receive such Service upon the implementation of such changes, provided that S&W
notifies Pioneer in writing of its election to discontinue such Service within
ten (10) days of Pioneer's notification of such changes. To the extent S&W
wishes to continue to receive such Service, S&W shall be obligated, at S&W's
sole expense and without any assistance from Pioneer relating thereto, to
conform its systems as necessary to Pioneer's changes; provided that Pioneer
shall determine in its sole and absolute discretion whether S&W has completed
the necessary changes to conform S&W's systems.

6

--------------------------------------------------------------------------------



S&W's Use of Services. Subject to Section 13.01 (Assignments; Successors and No
Third Party Rights) and the SLAs, S&W is eligible to receive the Services under
this Agreement, solely to the extent relating exclusively to the Purchased
Assets. To the extent that Pioneer consents to provide any Service to an
Affiliate of S&W, such Services shall be provided on terms acceptable to the
Parties and according to the Cost Principles. S&W shall cause such Affiliate to
comply with the terms and conditions of this Agreement, including any additional
terms agreed to by the Parties, as if such Affiliate were a named party under
this Agreement. If Pioneer determines in its reasonable discretion that such
Affiliate has failed to diligently perform such obligations, S&W shall perform
such obligations on such Affiliate's behalf.

2.02   PERSONNEL, RESOURCES AND THIRD PARTIES

Personnel and Third Parties. In providing the Services, Pioneer, as it deems
necessary or appropriate in its sole discretion, may (1) use the personnel and
resources of Pioneer or its Affiliates, or (2) employ the services and resources
of third parties. Pioneer reserves the right to provide any or all of the
Services directly or, in Pioneer's sole discretion, through any Affiliate, third
party agents or contractors. To the extent Services are provided by an Affiliate
of Pioneer, the corresponding fees and costs may be invoiced by such Affiliate
directly to S&W and S&W shall pay such invoice directly to such Affiliate of
Pioneer. Pioneer shall be permitted to change third party agents or contractors
used to provide Services to S&W, at any time in its sole and absolute
discretion.

Transitional Services Employees. S&W agrees to use commercially reasonable
efforts to cooperate with Pioneer by making available such former employees of
Pioneer, who become employed by S&W or its Affiliates, or other employees of S&W
or its Affiliates performing similar functions as such former employees of
Pioneer, as Pioneer shall reasonably request in connection with the provision of
the Services (the "Transitional Services Employees"). For such time as any
Transitional Services Employees are performing any functions relating to the
Services, (i) such Transitional Services Employees shall remain employees of S&W
or its Affiliate and shall not be deemed to be employees of Pioneer or its
Affiliates for any purpose, and (ii) S&W shall be solely responsible for the
payment and provision of all wages, bonuses and commissions, employee benefits
(including severance and worker's compensation), social security contributions
and the withholding and payment of applicable Taxes relating to such employment.

New, Additional or Replacement Equipment. Pioneer shall not be obligated to
acquire, upgrade, or provide new or additional equipment to perform Services for
S&W under this Agreement. Subject to the SLAs, in addition to the Service Fees,
S&W shall be responsible for all costs to repair or replace any equipment used
to provide Services during the Service Term, provided, however, that Pioneer
will not charge S&W with respect to any equipment that is subject to a valid
warranty and Pioneer is able to repair or replace such equipment at no cost.

7

--------------------------------------------------------------------------------



2.03.   TERM OF SERVICE

This Agreement shall become effective at the Effective Time and shall remain in
effect until the earlier of: (1) termination or expiration of all Services, or
(2) termination of this Agreement by either Party as provided herein ("Term of
this Agreement").

The term for each Service (the "Service Term") shall commence at the Effective
Time and shall terminate upon the earlier of the: (1) date or at the time
specified in the SLA; (2) end of the time period during which Pioneer is
authorized to provide the Service pursuant to its contracts with third parties
or applicable Legal Requirements, (3) termination by either Party as provided
herein, or (4) Term of this Agreement. In no event shall S&W be entitled to
extend the Service Term of any Service without the prior written consent of
Pioneer, which consent may be withheld by Pioneer for any or no reason in its
sole and absolute discretion.

2.04.   MIGRATION FROM SERVICES

Migration Plan. Each Party acknowledges that the purpose of this Agreement is to
provide the Services on a transitional basis, until S&W can perform the Services
for itself, either through its own personnel or through third parties.
Accordingly, at all times from and after the Effective Time, S&W shall use best
efforts to make or obtain approvals, permits or licenses, implement any
necessary systems, and take, or cause to be taken, any and all other actions
necessary or advisable so as to render receipt of the Services from Pioneer no
longer necessary. S&W agrees that within ninety (90) days of the Effective Time;
it shall provide to Pioneer a written migration plan (a "Migration Plan") to
wind down S&W's receipt of the Services and develop its internal service
capabilities or employ third party providers so as to render receipt of the
Services from Pioneer no longer necessary. The Migration Plan shall include,
among other things, the following with respect to the Services: (1) phases of
implementation, (2) milestones, (3) expected Pioneer involvement, (4) service
interdependency issues, (5) requested formats for S&W's transactional data to be
transferred by Pioneer, and (6) contingencies. The costs and fees of Pioneer to
facilitate S&W's migration are not included in the Service Fees, and S&W shall
be responsible for all additional costs of both Pioneer and S&W associated with
the Migration Plan, and shall reimburse Pioneer therefor in accordance with
Sections 4.03 and 4.05. The respective Primary Coordinators and appropriate
functional resources shall meet to discuss implementation of the Migration Plan
and expected Pioneer involvement.

Pioneer's Transition and Migration Obligations. Subject to the exclusions in
Section 2.04(c) and unless otherwise agreed in writing between the Parties or as
specifically set forth in any SLA, Pioneer's duties related to migration by S&W
from Services are limited to furnishing files of S&W transactional data relating
to the Services that have been retained by Pioneer in connection with the
provision of Services, in accordance with Pioneer's records retention policies,
and to the extent then available, in the format and media in which Pioneer then
maintains such data.

Pioneer's Excluded Transition and Migration Obligations. In the absence of an
agreement in writing between the Parties (including provisions relating to
further compensation therefor from S&W), Pioneer shall have no obligation to:
(1) load data to S&W

8

--------------------------------------------------------------------------------



systems, (2) co-develop conversion programs, (3) write S&W extraction programs,
(4) generate multiple data file formats, (5) provide or develop interfaces, (6)
participate in testing prototypes or pilots, or (7) provide information
concerning Pioneer's systems (including computer systems), operations,
environments, policies, procedures or methods used to provide the Services,
configuration of applications or connectivity between applications and system
architecture.

2.05.   THIRD PARTY CONSENTS

Obligation to Obtain Consents. Pioneer shall use commercially reasonable efforts
to obtain all consents from third party vendors that to Pioneer's knowledge are
required to provide the Services to S&W; provided, however, that S&W shall be
solely responsible for all costs associated with securing such third party
consents in accordance with Section 4.01(b) (Consent Costs). Notwithstanding the
foregoing, Pioneer shall have no obligation to obtain the consent of any third
party, or pay any fee or expense relating thereto, in connection with S&W's
Migration Plan or the migration of any Service.

Non-Consenting Third Parties. Notwithstanding the foregoing or anything to the
contrary contained in this Agreement or any SLA, Pioneer shall not be required
to provide a Service to the extent that Pioneer does not obtain the consent of a
third party required to provide the Service, or where providing such Service
would, in Pioneer's reasonable judgment, violate the rights of any third party.

2.06.   LIMITATIONS AND EXCLUSIONS

Third Party Waiver. S&W expressly waives any and all rights that it or its
Affiliates may have to bring any suit or Claim against Pioneer's Affiliates,
third party agents or contractors relating to or arising out of this Agreement.

Disclosure of Information. Pioneer has no obligation to provide any information
to S&W relating to systems or operations, including computer systems, of
Pioneer, its Affiliates or its third party agents or contractors, except to the
extent that Pioneer determines in its sole and absolute discretion that
disclosure of such information is necessary to provide the Services hereunder.

Compliance with Legal Requirements. Pioneer shall not be required to perform any
of its obligations under this Agreement to the extent Pioneer reasonably
believes that performing such obligation would violate any Legal Requirements.
The Parties shall cooperate in good faith to implement changes and/or
modifications to any manner or method of Service, which in Pioneer's sole and
absolute discretion, are reasonably necessary to ensure that such Service is
performed in strict accordance with applicable Legal Requirements. S&W shall
promptly implement any such changes and/or modifications at S&W's sole cost.

S&W Data. Pioneer is not responsible for and shall have no liability with
respect to the content or integrity of content of S&W's data, including
communications, stored on systems or at facilities under the ownership or
control of Pioneer or Pioneer's third party agents or contractors.

Professional Advice or Opinions. Except as otherwise explicitly set forth in any
SLA, it is not the intent of Pioneer to render, nor of the S&W to receive from

9

--------------------------------------------------------------------------------



Pioneer, professional advice or opinions, whether with regard to tax, legal,
regulatory, compliance, treasury, finance, employment or other business and
financial matters, technical advice, whether with regard to information
technology or other matters, or the handling of or addressing environmental
matters. S&W shall not rely on, or construe, any Service rendered by or on
behalf of Pioneer as such professional advice or opinions or technical advice;
and S&W shall seek all third-party professional advice and opinions or technical
advice as it may desire or need independently of this Agreement.

Services Performed by S&W's Employees. Except as expressly set forth in the
SLAs, Pioneer shall not be obligated to perform any service or function
performed to support the Purchased Assets by S&W's employees as of or
immediately prior to the Effective Time.

2.07.   S&W OBLIGATIONS

Compliance with Legal Requirements. S&W, in the course of receiving the Services
or use of the systems of Pioneer, Pioneer's Affiliates, or Pioneer's third party
agents and contractors, shall not violate any Legal Requirements, including the
United States Copyright Act of 1976, as amended.

Access. To the extent reasonably required to perform the Services, S&W shall (at
its own expense) provide Pioneer personnel (including any of Pioneer's
Affiliates, agents or contractors) with reasonable and timely access to S&W's
office space, plants, equipment, information, premises, personnel, power,
telecommunications systems and circuits, computer systems, and any other areas
and equipment. Without limiting the foregoing, S&W shall make accessible to
Pioneer, as needed, S&W's key users and other S&W personnel responsible for the
execution, maintenance and enhancement of processes relating to the Services.

Information Requests. S&W shall cooperate with Pioneer to respond to Pioneer's
requests for any information, document, instrument or other writing which in
Pioneer's sole and absolute discretion is necessary to the provision of the
Services. Pioneer shall not be liable for any impairment of any part of a
Service caused by its not receiving such information in a timely manner or at
all, or by its receiving inaccurate or incomplete information from S&W.

Acknowledgment of Pioneer Status. S&W acknowledges that Pioneer is providing the
Services exclusively as an accommodation to S&W to allow S&W time to obtain
similar services on its own, and that Pioneer is not a commercial provider of
such services.

Exclusive Pioneer. Subject to Section 2.04 (Migration from Services) or Article
12 (Force Majeure), S&W shall not have any other Person provide services the
same as or similar to the Services provided under any SLA where such services
would commence prior to termination of the applicable SLA or would otherwise
conflict with Pioneer's ability to provide a Service under any SLA.

10

--------------------------------------------------------------------------------

ARTICLE 3. INFORMATION SYSTEMS AND SUPPORT

3.01.   SOFTWARE AND DATABASE ACCESS

S&W shall not and has no right to access or use any software, related data or
databases owned by or licensed to Pioneer, including software used by Pioneer
for the benefit of S&W, except in accordance with the grant in Section 3.02
(S&W's Limited Use Rights) below.

3.02.   S&W'S LIMITED USE RIGHTS

Subject to the receipt of necessary consents from third parties, Pioneer hereby
grants to S&W a non-exclusive, non-transferable, revocable right during the
respective Service Term to use the software owned by or licensed to Pioneer and
related data and databases, in conformance with this Agreement and with any
applicable third party license, for S&W's internal use only and not for the
benefit of any third party unless expressly agreed otherwise, and only as
necessary for S&W's receipt of the Services. S&W shall not modify, disassemble,
reverse engineer, decompile or create derivative works of such software, and
shall not copy such software other than (i) as necessary to receive the Services
or (ii) to the extent this restriction is prohibited by applicable Legal
Requirements. Pioneer will use commercially reasonable efforts to cause all
third party agents and contractors providing Services to grant similar rights
with respect to software used by such third party agents and contractors to
provide Services during the Service Term, provided that S&W shall be responsible
for all costs associated with securing such third party consents.

3.03.   RELOCATION

Pioneer reserves the right to relocate or have relocated any and all
applications accessed by S&W pursuant to this Agreement to computer systems not
currently utilized to provide such Services at no additional charge to S&W.

3.04.   SECURITY

Pioneer will apply and administer all security measures to be applied to
Pioneer's systems, including access rights to S&W's users. Pioneer reserves the
right to control S&W's access to systems and applications on Pioneer's network.

3.05.   DATA AND NETWORK RESTRICTIONS

If Pioneer believes that there is a risk to Pioneer due to S&W's ability to
access Pioneer's data, information, network or applications, Pioneer will have
the right, but not the obligation, to establish and implement restrictions on
S&W's access to any software, data, databases, applications, or networks used in
connection with the Services. Such restrictions may be imposed for the purposes
of: (i) protecting the security of data on physical and electronic networks of
Pioneer; (ii) assuring compliance with contractual restrictions imposed by third
parties; (iii) protecting the integrity of the data, applications, or networks;
or (iv) protecting against the loss of any material competitive advantage that
Pioneer may have with respect to Pioneer competitors; provided that each of the
foregoing shall be determined in Pioneer's sole and absolute discretion. Pioneer
will give notice to S&W of the imposition of any such restrictions. Pioneer will
use commercially reasonable efforts to avoid any interruption or

11

--------------------------------------------------------------------------------



degrading of the Services being provided by Pioneer to S&W arising from the
imposition of any such restrictions. Pioneer reserves the right, upon notice to
S&W, to reasonably adjust fees and costs of Services affected by such
restrictions in accordance with the Cost Principles.

3.06.   EXCLUSIONS

Except as otherwise set forth in the SLAs or otherwise implemented in accordance
with Section 2.01(f) (Modifications or Upgrades), S&W will not receive, as part
of the Services: (1) enhancements to any computer applications; (2) program
source code; (3) specifications other than data and file specifications needed
to enable S&W to migrate from Pioneer's systems; (4) data flow diagrams; (5)
training; (6) database creation statements; (7) documentation other than that
otherwise available to Pioneer's businesses in the form and format generally
available; (8) consultation on creating, installing or customizing new
applications, computer, telecommunications or security systems subsequently
developed or implemented by S&W; (9) addition of new electronic links to trading
partners; (10) software upgrades or additions, hardware upgrades or systems
compliance audits unless otherwise performed by Pioneer in the normal course of
supporting Pioneer business needs; (11) migration planning services; (12) new or
renewed licenses for any software used directly by S&W; or (13) new projects
commenced after the Effective Time.

Pioneer will not provide disaster recovery services except as otherwise
explicitly provided for in an SLA.

Pioneer shall not be required to provide or reimburse the costs associated with
wireless telephone service and/or equipment supplied, purchased or distributed
by any wireless telephone provider as part of the Services provided herein. For
the avoidance of doubt, S&W shall be liable and responsible for any and all
costs, charges, and fees associated with wireless telephone services and/or
equipment (including all new and existing lines of services activated in the
name of Pioneer or its Affiliates) as of the Effective Time.

3.07.   S&W OBLIGATIONS

S&W shall provide functionality testing to confirm non-impact on S&W's
computers, software, and computer systems, and S&W's ability to receive,
Services during any of Pioneer's computer software, hardware, telecommunications
or security upgrades. S&W will promptly report to Pioneer the results of such
functionality testing.

S&W shall provide all equipment necessary for accessing, inputting and receiving
output from computer software and hardware provided by Pioneer as part of this
Agreement.

S&W will engage in studies and forecasting ("Demand Forecasting") with respect
to user access of computer software, hardware, telecommunications, and security
systems hereunder, including new workload demand requests and migration planning
efforts. S&W will promptly report to Pioneer the results of such Demand
Forecasting.

S&W will provide physical security for and access to Pioneer at all S&W's
physical premises to all computer hardware, infrastructure, networking, data
systems and security systems, including any writing closets and PBX equipment
provided as part of the

12

--------------------------------------------------------------------------------



Services that will reside on S&W's property or facilities. Access to this
equipment facility will be limited to Pioneer, Pioneer's Affiliates, Pioneer's
third party agents and contractors performing support for the equipment, unless
otherwise agreed in writing.

S&W shall not install its own or third party software into the computer systems
of Pioneer, its Affiliates, its third party agents or contractors, or make
modifications to software code on such systems, without the prior written
permission of Pioneer or the appropriate Affiliate, third party agent or
contractor. S&W will be required to pay any resultant licensing fees for such
installation.

S&W shall not, except in accordance with previous written authorization from
Pioneer, allow its computer network provided as a part of the Services to be
connected to: (1) the internet or any third party network in any manner other
than through Pioneer's network, or (2) any wireless access point.

S&W shall comply with all (1) aspects of Pioneer's privacy policy as revised
from time to time, and (2) physical and electronic security requirements and
conditions for Pioneer and its Affiliates network and computer system access and
usage. The DuPont Electronic Access Agreement ("DEAA") (attached hereto as
Exhibit B) is deemed executed by the Parties hereto upon the execution of this
Agreement. S&W shall execute and cause other Persons under its control to
execute the DEAA as such become amended from time to time. In the event S&W or
permitted subcontractors or permitted agents of S&W discover or are notified of
a breach or potential breach of security, S&W shall immediately notify the
appropriate Pioneer representative of such breach or potential breach. In
addition to the foregoing, S&W will review and adhere to the DuPont Information
Security Organization ("DISO") Policies and Standards. Both Parties agree to
comply with applicable Legal Requirements with respect to data collection and
privacy. To the extent that any of the foregoing DISO Policies or procedures of
Pioneer shall be updated or otherwise amended from time to time, notification
shall be delivered by Pioneer to S&W within a commercially reasonable time,
provided that such notification shall not be provided any earlier than similar
notification is presented to Pioneer's own businesses.

S&W shall require all Persons that are individual users of the Services to
consent to and/or acknowledge their respective obligations to comply with
Pioneer's acceptable computer usage and privacy policy applicable to Pioneer's
own employees, and shall secure all legally-required consents and/or
acknowledgements to permit Pioneer to monitor all usage of the Services by such
individual users as permitted by such policy.

Subject to Pioneer's right to restrict or deny network or computer system access
and usage to S&W as otherwise provided in this Agreement, upon expiration of the
Term of this Agreement, the DEAA shall terminate and Pioneer shall revoke all
network and computer system access and usage rights of S&W provided in this
Agreement.

Upon Pioneer's request, S&W shall deliver to Pioneer a written certification
that software licensed to S&W under Section 3.02 (S&W's Limited Use Rights) has
been removed from all S&W equipment.

13

--------------------------------------------------------------------------------

ARTICLE 4. COMPENSATION

4.01.   CONSIDERATION

Service Fees. As consideration for Pioneer providing the Services in accordance
with this Agreement, S&W shall pay to Pioneer the sum of the amounts specified
in this Agreement and in each SLA in effect during the relevant period (the
"Service Fees"). The Parties acknowledge that the Service Fees may not include,
and S&W agrees to pay, certain amounts that were direct billed prior to the
Effective Time by third party agents or contractors of Pioneer in connection
with the Services.

Consent Costs. Pioneer shall use commercially reasonable efforts to obtain
necessary third-party consents. S&W shall be responsible to pay or to reimburse
Pioneer for all costs and expenses incurred in connection with obtaining such
third-party consents in accordance with Section 2.05(a) (Obligation to Obtain
Consents).

Residual Costs. Upon the termination of any specific Service, S&W shall pay to
Pioneer all Residual Costs associated with the termination of such Service.

Expenses. In addition to the Service Fees set forth in the SLAs, S&W shall
reimburse Pioneer for any necessary expenditures made on behalf of S&W pursuant
to any applicable SLA (the "Expenses").

4.02.   TAXES

Tax Obligations. The Service Fees referred to in Section 4.01(a) (Service Fees)
do not include any Taxes, duties, imposts, charges, fees or other levies, of
whatever nature assessed on the provision of Services. All the aforementioned
Taxes, charges, and fees imposed by applicable Legal Requirements (including
Taxes on services, sales and use Taxes, and value added Taxes) assessed on the
provision of the Services (other than income Taxes payable by Pioneer on the
Service Fees it receives hereunder) shall be the responsibility of S&W in
addition to the Service Fees payable by S&W in accordance with Section 4.01(a)
(Service Fees).

Payment of Taxes. S&W shall pay or reimburse Pioneer on a net 30 basis from the
date of invoice, any and all Taxes, duties, imposts, charges, fees, or other
levies, of whatever nature assessed on the provision of the Services (other than
income Taxes payable by Pioneer on the Service Fees it receives hereunder), and
interest and penalties related thereto to the extent such interest or penalties
are related to the actions or inactions of S&W, imposed on Pioneer or its
Affiliates or which Pioneer shall have any obligation to collect with respect to
or relating to this Agreement or the performance by Pioneer of its obligations
hereunder. Notwithstanding the foregoing, S&W agrees to use commercially
reasonable efforts to provide exemption certificates where available and to
calculate any applicable sales and use Taxes and to make payment thereof
directly to the appropriate Governmental Body.

4.03.   INVOICES

No later than the fifteenth (15th) calendar day of each calendar month or, if
such day is not a Business Day, the next Business Day following the fifteenth
(15th) calendar day of such

14

--------------------------------------------------------------------------------



calendar month, Pioneer and each Affiliate having provided Services will provide
to S&W, with respect to all Services provided by such entity, an invoice
covering the Service Fees, Taxes, Residual Costs and any costs and fees
described in Section 2.04(a), if any, owed by S&W with respect to the Services
provided and costs or Expenses incurred or paid with respect to Services during
the previous calendar month. All invoices shall be sent to S&W at the address
specified in Section 13.03 (Notices), provided that S&W may change the address
for invoices upon thirty (30) days prior written notice.

4.04.   REIMBURSEMENT OF EXPENSES

Pioneer shall, at its election, (i) make disbursements from its own funds for
Expenses and then invoice said Expenses directly to S&W, which invoice shall be
payable on a net 30 basis from the date of invoice, or (ii) upon prior written
notice to S&W, require S&W to advance Expenses prior to Pioneer's incurring the
same.

4.05.   PAYMENT

Invoice Remittance. Any invoice issued under Section 4.03 (Invoices), shall be
payable by S&W on a net 30 basis from the date of invoice, without demand and
without any deduction, set-off, withholding or abatement whatsoever (except as
provided in Section 4.05(b) (Disputed Amounts) herein), the full amount of
Service Fees and Expenses due unless the amount due is disputed, in which event
the dispute shall be resolved in accordance with the terms of Section 4.05(b)
(Disputed Amounts). All payments hereunder shall be made by electronic funds
transmission or other mutually agreeable means denominated in United States
Dollars or as otherwise specified in the relevant SLA. Payments due on any day
other than a Business Day shall be due on the next succeeding Business Day. If
needed, the Parties will implement arrangements to provide for electronic funds
transfer on customary terms, with written confirmation, for such transfers.

Disputed Amounts

. If S&W disputes in good faith the accuracy of any portion of an invoice, S&W
shall pay all undisputed portions of such invoices and shall deliver a written
statement to Pioneer no later than the date payment is due on the disputed
invoice, which statement shall include: (i) the specific amount of the dispute,
and (ii) a reasonably detailed written description which defines the scope of
the dispute and any evidence which supports the validity of the amount disputed.
Invoice items not so disputed shall be deemed accepted and shall be paid,
notwithstanding disputes on other items in such invoice, within the period set
forth in
Section 4.05(a)
(Invoice Remittance). Pioneer shall, at its election, direct S&W to remit
payment on: (i) the undisputed portion of an outstanding disputed invoice, or
(ii) a newly issued invoice from Pioneer covering only the undisputed portion of
such disputed invoice. The Parties shall seek to resolve all such invoice
disputes expeditiously and in good faith. Upon resolution of such invoice
disputes, S&W shall promptly pay the agreed-upon amount of the resolved dispute
to Pioneer together with interest on a daily basis equal to: (i) one and
one-half percent (1 ½ %) per month of the agreed-upon amount of the resolved
dispute, or (ii) the maximum amount allowed by Legal Requirements, whichever is
lower.



Late Payments. Subject to the provisions of Section 4.05(b) (Disputed Amounts),
all invoices paid after the applicable due date will be assessed a late payment
service charge on a daily basis equal to: (i) one and one-half percent (1½%) per
month

15

--------------------------------------------------------------------------------



of the amount of such unpaid invoice, or (ii) the maximum amount allowed by
Legal Requirements, whichever is lower.

Discontinuation of Service. Subject to the provisions of Section 4.05(b)
(Disputed Amounts) hereof, if any amount due and payable to Pioneer pursuant to
this Section 4.05 is not paid by S&W within thirty (30) days after the invoice
date, Pioneer may notify S&W in writing (including through email) of S&W's
payment default. If S&W has not cured such payment default within thirty (30)
days of Pioneer's notification of such payment default, Pioneer shall have the
right, in its sole and absolute discretion and without any resulting liability
to S&W or to anyone claiming by or through the S&W because of such action to:
(i) cease providing either all of the Services, or any such Service(s) or
Interdependent Services (as provided in Section 6.04) for which payment has not
been made, or (ii) notwithstanding the provisions of Article 6 (Termination)
hereof, terminate the relevant SLA, and such termination shall be without
prejudice to any other remedy which may be available to Pioneer, or (iii) change
payments terms to payment in advance. Pioneer's exercise of its rights under
this Section 4.05(d) shall not limit or otherwise affect Pioneer's right to
terminate this Agreement in accordance with Article 6 (Termination).

4.06.   NO OFFSET

Regardless of any other rights under any other agreements or Legal Requirements
and notwithstanding anything to the contrary contained herein, S&W shall not
have the right to set off any Claim it may have or reduce its payment under this
Agreement except as expressly provided in Section 4.05(b) (Disputed Amounts).

ARTICLE 5. CONFIDENTIALITY

5.01.   CONFIDENTIAL INFORMATION

"Confidential Information"

means all proprietary technical, economic, environmental, operational, financial
and/or other business information or material of one party which, following the
Effective Time in the course of providing or receiving services hereunder, has
been disclosed by Pioneer or its Affiliates, on the one hand, or S&W or its
Affiliates, on the other hand, in written, oral (including by recording),
electronic, or visual form to, or otherwise has come into the possession of, the
other, except to the extent that such information can be shown to have (1)
already known at the time of its receipt by the receiving party, as shown by its
prior written records, (2) properly in the public domain through no fault of the
receiving party, (3) disclosed to the receiving party by a third party who may
lawfully do so, or (4) independently developed by or for the receiving party
without use of the disclosing party's Confidential Information.



5.02.   OBLIGATIONS

Until the later of (i) five (5) years following the Effective Time and (ii) five
(5) years from the date that such information was disclosed hereunder, a Party
shall not, and shall cause its Affiliates not to, use in any manner, for its own
account or for the account of others, or divulge to any third party any
Confidential Information of the other Party; provided, however, that the
foregoing restrictions shall not apply to disclosures made by a Party or its
Affiliates necessary to comply with Legal Requirements or with respect to
litigation or potential litigation, the making of, or defense against, a claim
for indemnification, or the performance under this Agreement.

16

--------------------------------------------------------------------------------



5.03.   DISCLOSURE

In the event that a Party or any of its Affiliates is requested or required (by
oral demand or similar process) to disclose any Confidential Information, the
Party subject to such request (the "Disclosing Party") will notify the other
Party (the "Non-Disclosing Party") promptly of the request or requirement so
that the Non-Disclosing Party may seek an appropriate protective order or waive
compliance with this provision. If, in the absence of a protective order or the
receipt of a waiver hereunder, the Disclosing Party, is, on the advice of
internal or external legal counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt or other official
penalties, the Disclosing Party may disclose the Confidential Information to the
tribunal; provided, however, that if so compelled, the Disclosing Party shall
disclose only such portion of the Confidential Information required to be
disclosed; provided, further, that the Disclosing Party shall use its best
efforts to obtain, at the request of the Non- Disclosing Party, an order or
other assurance that confidential treatment will be afforded to such portion of
the Confidential Information required to be disclosed as the Non-Disclosing
Party shall designate.

5.04.   RIGHTS LIMITED TO AGREEMENT

Except for the right to use Confidential Information for the specific purposes
of this Agreement, this Agreement conveys no rights (including with respect to
use) in the Confidential Information.

5.05.   SEPARATE AGREEMENTS

Confidentiality obligations provided for in any agreement between Pioneer or any
of its Affiliates, or S&W or any of its Affiliates, on the one hand, and any
employee of Pioneer or any of its Affiliates, or S&W or any of its Affiliates,
on the other hand, shall remain in full force and effect. Nothing herein shall
be construed as requiring the Parties to renegotiate terms of agreements in
place with contractors, consultants, suppliers, vendors and customers as of the
Effective Time.

ARTICLE 6. TERMINATION

6.01.   DEFAULT

Subject to Section 4.05(d) (Discontinuation of Service) and Article 12 (Force
Majeure), if any Party (the "Defaulting Party") shall fail to perform or default
in any material respect in the performance of any of its obligations under this
Agreement or any Exhibit or SLA hereto, Pioneer (in the case of a failure or
default by S&W) or S&W (in the case of a failure or default by Pioneer) (each, a
"Non-Defaulting Party") may give written notice to the Defaulting Party
specifying the nature of such failure or default and stating that the
Non-Defaulting Party intends to terminate this Agreement or any affected SLA if
such failure or default is not cured within thirty (30) days of such written
notice. If any failure or default so specified is not cured within such thirty
(30) day period, the Non-Defaulting Party may elect immediately to terminate
this Agreement or any affected SLA. If any failure or default is not capable of
cure within the respective cure period, the Non-Defaulting Party may elect
immediately to terminate the affected SLA. Any termination as provided herein
shall be effective upon giving a written notice of termination from the
Non-Defaulting Party to the Defaulting Party following the respective cure

17

--------------------------------------------------------------------------------



period (if applicable) and shall be without prejudice to any other remedy which
may be available to the Non-Defaulting Party against the Defaulting Party.

6.02.   INSOLVENCY EVENT

Notwithstanding anything to the contrary contained herein, if a Party (i) files
for bankruptcy, (ii) becomes or is declared insolvent, or is the subject of any
Proceedings related to its liquidation, insolvency or the appointment of a
receiver or similar officer, (iii) enters into any reorganization, composition
or arrangement with its creditors (other than relating to a solvent
restructuring), (iv) makes an assignment for the benefit of all or substantially
all of its creditors, or (v) takes any corporate action for any winding-up,
dissolution, liquidation or administration (other than for the purpose of or in
connection with any solvent amalgamation or reconstruction), then Pioneer (in
the case of S&W) or S&W (in the case of Pioneer) may, without prejudice to its
other rights hereunder, terminate this Agreement forthwith by written notice.
Without limiting the foregoing, Pioneer may, without prejudice to its other
rights hereunder, terminate this Agreement forthwith by written notice upon the
occurrence of default or an event which, with the giving notice or passage of
time, or both, would result in an event of default with respect to any
outstanding indebtedness of S&W or any of its Affiliates.

6.03.   VOLUNTARY TERMINATION OF SLA

S&W may terminate any SLA by giving Pioneer advance written notice of its desire
to terminate such SLA that satisfies the Required Notice Period set forth in
such SLA; provided that: (1) the termination of any SLA shall only be effective
on the last day of a calendar month (unless otherwise set forth in any
applicable Exhibit or SLA); and (2) S&W shall pay to Pioneer all Residual Costs
as set forth in Section 4.01(c) (Residual Costs). If any SLA is terminated by
S&W as described herein, S&W may not reinstitute such SLA absent Pioneer's prior
written agreement. The notice of termination of an SLA by S&W shall be (i)
sufficiently specific as to identify the particular SLA for which any such
termination shall apply, and (ii) irrevocable by S&W upon receipt by Pioneer.
For the avoidance of doubt and notwithstanding anything to the contrary
contained herein, S&W must terminate any SLA as a whole and is not entitled to
partition or otherwise terminate in part any SLA that would result in lower
scope constituent services with reduced service fees.

6.04.   INTERDEPENDENT SERVICES

If a Service is terminated for any reason, including pursuant to Article 5
(Termination), which Pioneer reasonably determines to be interdependent with a
different Service under this Agreement (each, an "Interdependent Service"), and
such termination causes Pioneer's cost of providing an Interdependent Service to
increase, Pioneer is excused from providing such Interdependent Service unless
S&W agrees to pay the revised fees and Expenses for such Interdependent Service
as established in accordance with the Cost Principles. Within thirty (30) days
following Pioneer's receipt of a notice of termination of a Service, Pioneer
will advise S&W which other Services, if any, are Interdependent Services and
the revised fees and Expenses for continuation of such Interdependent Services.
S&W shall notify Pioneer within ten (10) days of receipt of an Interdependent
Services determination from Pioneer whether (i) S&W agrees to the revised fees
and Expenses of any Interdependent Service(s), or (ii) such Interdependent
Service(s) should be terminated. Unless S&W agrees to pay the revised fees and

18

--------------------------------------------------------------------------------



Expenses under (i), Pioneer shall have no obligation to provide such
Interdependent Service(s) as of the date that the corresponding Service is
terminated. Notwithstanding anything to the foregoing to the contrary, S&W shall
not be relieved from its obligation to comply with the Required Notice Period
set forth in any SLA for any Service or Interdependent Service.

6.05.   PUBLIC UTILITY STATUS

Notwithstanding anything contained to the contrary herein, should Pioneer be
determined to be a public utility or should Pioneer determine in good faith
based on the advice of counsel that there is a material risk of it being deemed
a public utility (each such event, a "Public Utility Event"), Pioneer may
terminate the relevant Services or parts thereof, upon written notice to S&W and
Pioneer shall not be in breach hereunder as a result of such termination.
Notwithstanding the foregoing, in the event that Pioneer receives an order from
any Governmental Body requiring Pioneer to cease providing a Service, Pioneer
shall immediately notify S&W of such occurrence and may terminate such Service
consistent with the time period set forth in such order.

6.06.   EFFECT OF TERMINATION

S&W specifically agrees and acknowledges that all obligations of Pioneer to
provide each respective Service shall immediately cease upon the expiration of
the Service Term for such Service. Pioneer shall have no obligation to
recommence the provision of any Service to S&W once any Service is not renewed
or terminated under this Agreement. Further, upon the cessation of Pioneer's
obligation to provide any Service, S&W shall immediately cease using, directly
or indirectly, such Service (including any and all Pioneer software or third
party software provided through Pioneer's computer systems or equipment). In the
event that any Service is continued beyond such date, the Parties agree that S&W
shall be responsible to Pioneer for such continued Services, including any third
party costs incurred by Pioneer as a result of such continued use, but in no
event at an amount less than one and one half (1.5) times the Service Fees and
Expenses relating to such Service.

6.07.   SURVIVAL OF PAYMENT OBLIGATIONS

Notwithstanding anything to the contrary contained herein, termination of this
Agreement or any SLA shall not affect S&W's obligation to pay any amount then
owed to Pioneer (and amounts that become due and payable pursuant to the terms
hereof after the applicable termination date) or a third party hereunder,
including any Residual Costs or any fees charged by third parties in connection
with such termination of any Service.

6.08.   SETTLEMENT OF ACCOUNTS

Upon termination of any SLA, the Parties shall take all steps as may reasonably
be required to complete any final settlement of accounts owing hereunder between
them with respect to such SLA (if any). Upon the termination of this Agreement,
there will be a final accounting and each Party shall pay to the other Party any
amounts owed to the other Party in accordance with the payment terms set forth
in this Agreement.

19

--------------------------------------------------------------------------------

ARTICLE 7. LIMITATION OF LIABILITY AND DISCLAIMER OF WARRANTIES

7.01.   LIMITATION OF LIABILITY

Liability. Neither Party nor its Affiliates, agents, employees, or
subcontractors, if any, shall be liable for any or all Claims and/or Damages
(including settlements, judgments, court costs and reasonable attorneys' fees)
of any nature whatsoever arising out of this Agreement, whether such Claims
and/or Damages arise on account of the furnishing or accepting of Services
hereunder, the failure to furnish or accept Services, or otherwise; except as
expressly provided in Section 7.01(b) (Limitation of Damages), Section 7.02
(Limited Liability Exclusions), Article 8 (Indemnification) and Article 11
(Equipment).

Limitation of Damages. If either Party suffers Damages arising out of this
Agreement or any SLA, which Damages were caused by the Willful Breach of the
other Party, the sole liability of such Breaching Party, shall be (i) if the
Breaching Party is the Party that performed the Service, to refund the cost and
Service Fees of the relevant Service paid for but not properly performed, or
(ii) if the Breaching Party is not the Party that performed the Service, to pay
the Service Fees and Expenses if not otherwise paid. SUBJECT TO THE LEGAL
REQUIREMENTS OF ANY JURISDICTION THAT CANNOT BE VARIED BY CONTRACT, in no event
shall EITHER PARTY be liable for punitive, exemplary, special, indirect,
incidental, or consequential Damages (including Damages for diminution in value,
loss of business reputation, loss of business profits, business interruption,
facility shutdown or non- operation, loss of data or any other loss) arising
from or relating to any Claim made under this Agreement or regarding the
provision OR RECEIPT of or the failure to provide OR RECEIVE Service(s)
hereunder, whether or not caused by or resulting from negligence, INCLUDING
gross negligence, or breach of obligations hereunder; even if THE BREACHING
PARTY had been advised or was aware of the possibility of such Damages.

7.02.   LIMITED LIABILITY EXCLUSIONS

THE LIMITATION OF DAMAGES PROVIDED IN SECTION 7.01(B) (LIMITATION OF DAMAGES)
SHALL NOT APPLY TO:

FINES OR PENALTIES ASSESSED BY ANY GOVERNMENTAL BODY;

ANY OBLIGATION TO INDEMNIFY UNDER ARTICLE 8 (INDEMNIFICATION) HEREUNDER;

INJURY TO OR DEATH OF ANY PERSON, INCLUDING EMPLOYEES OF PIONEER OR S&W, OR
DAMAGES TO ANY THIRD PARTY PROPERTY,

ANY BREACH BY EITHER PARTY OF ITS OBLIGATIONS UNDER ARTICLE 5 (CONFIDENTIALITY);

20

--------------------------------------------------------------------------------



ANY BREACH OF THE OBLIGATIONS UNDER SECTION 3.04 (SECURITY), SECTION 3.05 (DATA
AND NETWORK RESTRICTIONS AND SECTION 3.07 (S&W OBLIGATIONS);

IMPROPER USE OF OR ACCESS TO THIRD PARTY SOFTWARE; OR

FRAUD.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, PIONEER SHALL HAVE NO
LIABILITY OF ANY KIND OR NATURE WHATSOEVER (INCLUDING DIRECT, INDIRECT,
CONSEQUENTIAL, SPECIAL, INCIDENTAL OR PUNITIVE DAMAGES) TO S&W FOR PIONEER'S
CEASING TO PROVIDE ANY SERVICE UPON THE EXPIRATION OF THE TERM FOR SUCH SERVICE
OR THE PROPER TERMINATION OF THIS AGREEMENT PURSUANT TO ARTICLE 6 (TERMINATION).

7.03.   ADDITIONAL PROVISIONS

Limitations in SLAs. Notwithstanding the provisions of Section 7.01 (Limitation
of Liability), Pioneer's liability with respect to certain Services shall be
limited further pursuant to any express limitation set forth in the relevant SLA
relating to such Services. Any further limitations of liability or indemnities
in any section of the relevant SLA will be additive to the limitations in this
Article 7.

Third Party Service Providers. In the event that a third party supplier of
Pioneer supplies any Service and S&W informs Pioneer that such Service does not
meet the Specification in the applicable section of the relevant SLA, then
Pioneer shall use commercially reasonable efforts to work with S&W and the third
party supplier to bring the Service within the Specification. Notwithstanding
the foregoing, Pioneer shall have no liability in respect of any Service
supplied hereunder which fails to meet the applicable Specification as provided
in this Section 7.03(b) (Third Party Service Providers).

Mitigation. S&W and Pioneer (as the case may be) shall use their respective
commercially reasonable efforts to mitigate the loss and Damage (if any)
incurred by it as a result of any breach by another party of that other party's
obligations under this Agreement.

7.04.   DISCLAIMER OF WARRANTIES

SUBJECT TO THE LEGAL REQUIREMENTS OF ANY JURISDICTION THAT CANNOT BE VARIED BY
CONTRACT, S&W ACKNOWLEDGES THAT ALL IT ASSETS AND EQUIPMENT PROVIDED AS PART OF
THE SERVICES IS PROVIDED "AS IS, WHERE IS." PIONEER DISCLAIMS ANY AND ALL
WARRANTIES, CONDITIONS OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR WRITTEN)
WITH RESPECT TO THE IT ASSETS AND EQUIPMENT PROVIDED AS PART OF THE SERVICES,
INCLUDING ANY AND ALL IMPLIED WARRANTIES OR CONDITIONS OF TITLE,
NONINFRINGEMENT, ACCURACY OF INFORMATIONAL CONTENT, MERCHANTABILITY, OR FITNESS
OR SUITABILITY FOR ANY PURPOSE (WHETHER

21

--------------------------------------------------------------------------------



OR NOT PIONEER KNOWS OR HAS REASON TO KNOW ANY SUCH PURPOSE), WHETHER ALLEGED TO
ARISE BY LEGAL REQUIREMENT, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR BY
COURSE OF DEALING. WITHOUT LIMITING THE FOREGOING, PIONEER EXPRESSLY DISCLAIMS
ANY WARRANTY THAT THE IT ASSETS AND EQUIPMENT WILL BE ERROR-FREE OR FREE OF
VIRUSES OR OTHER SOFTWARE ROUTINES OR DEVICES (E.G., BACK DOORS, TIME BOMBS,
TROJAN HORSES, OR WORMS).

ARTICLE 8. INDEMNIFICATION

8.01.   THIRD PARTY

Each Party ("Indemnifying Person") shall, to the extent permitted by any Legal
Requirement, indemnify, defend and hold harmless the other Party, and in the
case of Pioneer including its Affiliates ("Indemnified Person") from and against
any and all third party (and for this purpose, "third party" includes employees
of the Parties) Liabilities, Damages, Claims, actions, losses and costs arising
out of or relating to its obligations under this Agreement, to the extent such
Liabilities, Damages, Claims, actions, losses and costs are caused by or arise
out of the Willful Breach or violation of Legal Requirement of or by the
Indemnifying Person, its employees or agents. Further, in the event the Parties
are jointly at fault or negligent, they agree to indemnify each other in
proportion to their relative fault or negligence. The Liabilities, losses and
costs covered hereunder include settlements, judgments, court costs, reasonable
attorneys' fees, fines, penalties and other litigation expenses.

8.02.   PROCEDURE

Promptly after receipt by an Indemnified Person of notice of the commencement or
threatened commencement of any third-party Proceeding against it (a "Third-Party
Claim"), such Indemnified Person shall, if a claim is to be made against the
Indemnifying Person under this Article 8, give written notice containing
reasonable detail to the Indemnifying Person of the assertion of such
Third-Party Claim. If any Third-Party Claim is brought against an Indemnified
Person, the Indemnifying Person may participate in the defense of such
Third-Party Claim and, to the extent that it may elect, to assume the defense of
such Third-Party Claim with counsel reasonably satisfactory to the Indemnified
Person. In such event, the Indemnifying Person shall not, so long as it
diligently conducts such defense, be liable to the Indemnified Person under this
Article 8 for any fees of other counsel with respect to the defense of such
Proceeding; provided, however, that if the Indemnifying Person and the
Indemnified Person are both named parties to the Proceeding and representation
of both Parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, then the Indemnified Person may
participate in such defense with one separate counsel (and one additional
separate local counsel) at the reasonable expense of the Indemnifying Person. An
election to assume the defense of a Third-Party Claim shall not be deemed to be
an admission that the Indemnifying Person is liable to the Indemnified Person in
respect of such Third-Party Claim or that the claims made in the Third-Party
Claim are within the scope of or subject to indemnification under this Article
8. If the Indemnifying Person assumes the defense of a Third-Party Claim, then
the Indemnified Person may participate in the defense of such Third-Party Claim,
including attending meetings, conferences, teleconferences, settlement
negotiations and other related events (and to employ counsel at its own expense
in connection therewith); provided, it being understood that the

22

--------------------------------------------------------------------------------



Indemnifying Person shall control the defense of such Third-Party Claim. If the
Indemnifying Person assumes the defense of any such Third-Party Claim, the
Indemnified Person shall cooperate with the Indemnifying Person in the defense
of such Third-Party Claim. If the Indemnifying Person assumes the defense of the
Third-Party Claim, no compromise or settlement of such claim may be effected by
the Indemnifying Person without the Indemnified Person's prior written consent
(which shall not be unreasonably withheld, conditioned or delayed) unless (i)
there is no finding or admission of any violation of Legal Requirements or any
violation of the rights of any Person, (ii) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Person and (iii) the terms of
such compromise or settlement include a full and unconditional release of the
Indemnified Person from all Liability with respect to such Third-Party Claim.
Without the Indemnifying Person's prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, no Indemnified Person may settle
or compromise any Third-Party Claim or consent to the entry of any judgment for
which the Indemnified Person is seeking indemnification under this Article 8,
unless the Indemnifying Person fails to assume and maintain the defense of such
Third- Party Claim pursuant to this Section 8.02. If it is ultimately determined
that the Indemnifying Person is not obligated to indemnify, defend or hold
harmless the Indemnified Person in connection with any Third-Party Claim, then
the Indemnified Person shall promptly reimburse the Indemnifying Person for any
and all costs and expenses (including attorney's fees and court costs) incurred
by the Indemnifying Person in its defense of such Third-Party Claim.

ARTICLE 9. GOVERNANCE

Pioneer and S&W shall each nominate a representative to act as the primary
contact person for the provision of all of the Services (collectively, the
"Primary Coordinators"). The initial Primary Coordinators shall be [**]1 for S&W
and [**]2 for Pioneer. Pioneer and S&W shall advise each other, upon thirty (30)
days prior written notice, of any change in their respective Primary
Coordinator. Pioneer and S&W agree that all communications relating to the
provision of the Services shall be directed to the Primary Coordinators. No
amendment to any SLA nor any increases, reductions or other changes to the scope
and extent of the provision of Services shall be effective or binding on the
Parties once this Agreement is effective unless agreed to in writing by the
Primary Coordinators.

ARTICLE 10. INFORMATION ASSETS

10.01.   INTELLECTUAL PROPERTY OWNERSHIP

Existing Intellectual Property. Except as otherwise expressly provided in this
Agreement or any other agreement, each Party shall retain ownership of its and
its Affiliates' Intellectual Property and data existing as of the Effective Time
and any derivative works, additions, modifications, translations or enhancements
thereof created by a Party or its Affiliates pursuant to this Agreement.

Pioneer Intellectual Property. Except as otherwise expressly provided in this
Agreement or in any other agreement between Pioneer and any of its Affiliates

_________________________
1 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
2 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

23

--------------------------------------------------------------------------------



and S&W and any of its Affiliates, as between Pioneer and S&W, Pioneer shall own
and retain all right, title and interest in and to Intellectual Property in the
Services and all software, source and object code, and other means created or
acquired and employed by Pioneer to provide the Services, specifications,
designs, processes, techniques, concepts, improvements, discoveries, and
inventions, including any modifications, improvements, or derivative works
thereof, created prior to or independently during the Term or any extension
thereof ("Pioneer Intellectual Property").

S&W Content. Except as otherwise expressly provided in this Agreement or any
other agreement between Pioneer and any of its Affiliates and S&W and any of its
Affiliates, as between Pioneer and S&W, S&W shall own and retain all right,
title and interest in and to any and all Intellectual Property in and to data or
Confidential Information of S&W or its Affiliates, created or provided by S&W or
its Affiliates ("S&W Content").

Intellectual Property Rights. To the extent that any Intellectual Property
arises out of the performance of this Agreement, then, as between the Parties,
Pioneer or one or more of Pioneer's Affiliates, third party agents or
contractors, as designated by Pioneer, will own all such Intellectual Property
relating to the Services and S&W will own all such Intellectual Property
relating to S&W Content unless the Parties otherwise specifically allocate such
Intellectual Property in any SLA, or unless the Intellectual Property is a
derivative work of software in which one Party owns the Intellectual Property,
in which case, such Party will own all such Intellectual Property. Each of the
Parties hereby assigns, and shall use commercially reasonable efforts to cause
its respective Affiliates, third party agents or contractors to assign, all of
its or their respective right, title and interest in and to any such
Intellectual Property to the other Party to effect the allocation of such rights
as provided in this Section 10.01(d). Each Party shall, at the other Party's
expense, provide reasonable assistance to the other Party in obtaining and
enforcing the Intellectual Property as allocated hereunder in all countries in
the world. Such assistance shall include execution of all documents reasonably
required by the other Party.

Disclaimer. Notwithstanding anything in this Agreement or the SLAs, Pioneer
shall not license, assign, transfer, or otherwise provide access to: (1)
engineering standards, protocols, processes and policies, including without
limitation, engineering guidelines which consist of any "how-to" guidelines for
designing, constructing, maintaining or operating facilities; (2) Safety, Health
and Environmental policies, standards and guidelines; (3) policies, procedures,
methods or configurations for computer systems, networks, environments,
applications and system architecture; or (4) any comparable corporate standards,
policies and procedures created or developed by Pioneer, except for the limited
access to the privacy and network security policies as provided in Section
3.07(g).

10.02.   RESERVED

ARTICLE 11. EQUIPMENT

Certain Services to be undertaken by Pioneer may require that Pioneer purchase,
acquire, provide or otherwise requisition capital or similar equipment into
service (e.g., office equipment, lab equipment, specialty equipment, machinery,
copiers, forklifts, furnishings and vehicles, which are not purchased or
acquired on behalf of S&W) ("Equipment"). It is understood that such Equipment
may be commissioned from its own assets or acquired from a third party for the

24

--------------------------------------------------------------------------------



sole or partial purpose of this Agreement. S&W agrees to use this
Pioneer-supplied Equipment for the intended and disclosed purpose and in
accordance with reasonable operating standards as the same may be set forth in
any manuals, procedures, or rules provided with or communicated to S&W. Such
Equipment will be employed or used solely at the location to which it is
initially brought into service under this Agreement. Any Equipment or personal
property so provided shall, at Pioneer's direction, be disposed of or
surrendered to Pioneer at the end of the applicable Service Term in good and
working

order and at the location at which it was provided or delivered to S&W. S&W
shall be liable to Pioneer or to its third party provider for any damage caused
by S&W, its Affiliates, employees, contractors or agents to the Equipment
provided by Pioneer.

ARTICLE 12. FORCE MAJEURE

12.01.   EXCUSED PERFORMANCE

The Party affected by a Force Majeure shall be excused from its performance of
its obligations under or pursuant to this Agreement if, and to the extent that,
performance of such obligations is delayed, hindered or prevented by such Force
Majeure. For the avoidance of doubt, a Force Majeure affecting a third party
supplier of any Service and any failure by such a supplier to supply (in whole
or in part) any Service for any other reason shall constitute a Force Majeure
hereunder if, and to the extent and for as long that such event or failure
directly prevents, hinders or delays Pioneer in the performance of its
obligations hereunder. A Force Majeure shall not apply to the making of any
payment due hereunder.

12.02.   NOTIFICATION

If a Party is affected by Force Majeure, it shall notify the other Party in
writing promptly of the cause and extent of such non-performance or likely
non-performance, the date or likely date of commencement thereof and the means
proposed to be adopted to remedy or abate the Force Majeure; and the Parties
shall without prejudice to the other provisions of this Article 12 consult with
a view to taking such steps as may be appropriate to mitigate the effects of
such Force Majeure.

12.03.   OBLIGATIONS OF EXCUSED PARTY

The Party subject to Force Majeure shall act as follows:

The affected Party shall coordinate with the other Party, shall keep the other
Party regularly informed during the course of the Force Majeure as to when
resumption of performance shall or is likely to occur, and shall use
commercially reasonable efforts to remedy or abate the Force Majeure; provided,
however, that nothing in this Agreement shall require a Party to settle or
compromise any strike or labor dispute.

25

--------------------------------------------------------------------------------



The affected Party shall resume performance within a reasonable time after (i)
termination of the Force Majeure or (ii) the Force Majeure has abated to an
extent, that permits resumption of such performance in the affected Party's
reasonable discretion.

The affected Party shall notify the other Party when the Force Majeure has
terminated or abated to an extent, that permits resumption of performance to
occur in the affected Party's reasonable discretion.

12.04.   NO LIABILITY

If the Party affected by Force Majeure complies with the provisions of this
Article 12, it shall not be liable for any failure to perform its obligations
under this Agreement arising from such Force Majeure.

12.05.   SUBSTITUTE SERVICES

S&W may permanently terminate a Service affected by a Force Majeure on the later
of: (i) thirty (30) days after the date on which S&W notifies Pioneer that it
intends to exercise its right to obtain permanent substitute Service and (ii)
any later date of termination specified in such notice; and only in the event
that such Force Majeure continues through such date in the affected Party's
discretion; provided that such notice shall be irrevocable upon receipt. Upon
such termination, Pioneer will have no further obligation to provide and S&W
shall have no further obligation to accept such Service(s) and all costs
associated with such Service(s) shall cease to accrue.

ARTICLE 13. MISCELLANEOUS

13.01.   ASSIGNMENTS; SUCCESSORS AND NO THIRD PARTY RIGHTS

Neither Party may assign or otherwise transfer this Agreement without the
consent of the other, except that Pioneer may, without such consent, assign this
Agreement to (i) any purchaser of all or substantially all of the assets in the
line of business to which this Agreement pertains, or to any successor
corporation that results from reincorporation, merger, consolidation or similar
transaction of such Party with or into such purchaser or such corporation, or
(ii) any Affiliate of Pioneer; provided, however, that such transferee shall be
bound by all of the terms and conditions of this Agreement. This Agreement shall
apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of the parties. Unless otherwise expressly
provided herein, nothing expressed or referred to in this Agreement shall be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement. This Agreement and all of its provisions and
conditions are for the sole and exclusive benefit of the parties to this
Agreement and their successors and permitted assigns. Any attempted assignment
in violation of this Section 13.01 shall be void.

13.02.   ENTIRE AGREEMENT AND MODIFICATION

This Agreement together with the attached Exhibits, Schedules, and SLAs
supersedes all prior agreements between the Parties with respect to its subject
matter and constitutes a complete and exclusive statement of the terms of the
agreement between the Parties with respect to its subject matter. This Agreement
may not be amended except by a written agreement executed by the Primary
Coordinators of the Parties.

26

--------------------------------------------------------------------------------



13.03.   NOTICES

All invoices, notices, consents, waivers, and other communications under this
Agreement must be in writing and shall be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile or e-facsimile transmission (with written confirmation of receipt),
(c) when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), or (d) solely with respect to invoices,
sent by electronic mail (with written confirmation of receipt), in each case to
the appropriate addresses set forth below (or to such other addresses as a party
may designate by notice to the other parties):

If to Pioneer

:



Pioneer Hi-Bred International, Inc.
Attention: [**]3
DuPont Pioneer
8305 N.W. 62nd Avenue
Johnston, IA 50131

With a copy to:

Pioneer Hi-Bred International, Inc.
Attention: [**]4
DuPont Pioneer
6900 N.W. 62nd Avenue
Johnston, IA 50131- 0256

If to S&W

:



S&W Seed Company
1974 N. Gateway Blvd., Suite 104
Fresno, CA 93727

 

 

 

All invoices, notices, consents, requests, approvals, and other communications
provided for or required herein, and all legal process in regard thereto shall
be simultaneously delivered to each of the Primary Coordinators at the address
set forth above for the Party who appointed such Primary Coordinator unless
changed as provided herein. Either Party may change its Notice or Primary
Coordinator address, facsimile number or email address by giving the other Party
at least thirty (30) days' written notice of its new address or facsimile number
in the manner set forth above.

13.04.   EXPENSES

Whether or not the transactions contemplated by this Agreement are consummated,
and except as otherwise expressly set forth herein, all costs and expenses
(including legal fees, accounting fees and filing fees) incurred in connection
with the transactions contemplated by this Agreement shall be paid by the Party
incurring such expenses.

_________________________
3 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.
4 Omitted and filed separately with the SEC pursuant to a confidential treatment
request.

27

--------------------------------------------------------------------------------



13.05.   DISPUTE RESOLUTION; Governing Law; jURISDICTION

Any dispute between the Parties arising out of or relating to this Agreement, or
the interpretation, validity or effectiveness of this Agreement, or any
provision of this Agreement, in the event the Parties fail to agree, shall, upon
the written request of a Party, be referred to designated senior management
representatives of the Parties for resolution. Such representatives shall
promptly meet and, in good faith, attempt to resolve the controversy, claim or
issues referred to them.

If such representatives do not resolve the dispute within thirty (30) days after
the dispute is referred to them, the dispute shall be settled by binding
arbitration, in accordance with the Center for Public Resources ("CPR") Rules
for Non-Administered Arbitration of Business Disputes. For disputes in which the
amount in controversy is less than or equal to U.S. $1,000,000, the Parties
shall mutually select one (1) neutral arbitrator who shall be qualified by
experience and training to arbitrate commercial disputes. If the Parties cannot
agree on an arbitrator or if the amount in controversy exceeds U.S. $1,000,000,
such dispute shall be settled by three (3) arbitrators who shall be qualified by
experience and training to arbitrate commercial disputes, of whom each Party
involved in the arbitration shall appoint one (1), and the two (2) appointees
shall select the third (3rd), subject to meeting the qualifications for
selection. If the Parties have difficulty finding suitable arbitrators, the
parties may seek assistance of CPR and its CPR Panels of Distinguished Neutrals.
Judgment upon the award or other remedy rendered by the arbitrators may be
entered by any court having jurisdiction thereof. The place of arbitration shall
be in Wilmington, Delaware. The arbitrators shall apply the substantive law of
the State of Delaware, without regard to its conflicts of laws principles, and
their decision thereon shall be final and binding on the parties. Discovery
shall be allowed in any form agreed to by the Parties, provided, that if the
Parties cannot agree as to a form of discovery (i) all discovery shall be
concluded within one hundred twenty (120) days of service of the notice of
arbitration, (ii) each Party shall be limited to no more than ten (10) requests
for the production of any single category of documents, and (iii) each party
shall be limited to two (2) depositions each with a maximum time limit that
shall not exceed four (4) hours. Each Party shall be responsible for and shall
pay for the costs and expenses incurred by such Party in connection with any
such arbitration; provided, however, that all filing and arbitrators' fees shall
be borne fifty percent (50%) by Pioneer and fifty percent (50%) by S&W. Each
Party does hereby irrevocably consent to service of process by registered mail,
return receipt requested with respect to any such arbitration in accordance with
and at its address set forth in Section 13.03 (as such address may be updated
from time to time in accordance with the terms of Section 13.03). Any
arbitration contemplated by this Section 13.05 shall be initiated by sending a
demand for arbitration by registered mail, return receipt requested, to the
applicable party in accordance with and at the address set forth in Section
13.03 (as such address may be updated from time to time in accordance with the
terms of Section 13.03 and Article 9) and such demand letter shall state the
amount of relief sought by the party making the demand.

All Proceedings and any testimony, documents, communications and materials,
whether written or oral, submitted to or generated by the parties to each other
or to the arbitration panel in connection with this Section 13.05 shall be
deemed to be in furtherance of settlement negotiation and shall be privileged
and confidential, and shielded from production in other Proceedings except as
may be required by Legal Requirements.

28

--------------------------------------------------------------------------------



This Agreement shall be governed by the substantive laws of the State of
Delaware, without regard to its conflicts of laws principles, and, except as
otherwise provided herein, the State and Federal courts in the City of
Wilmington, Delaware shall have exclusive jurisdiction over any Proceeding
seeking to enforce any provision of, or based upon any right arising out of,
this Agreement. The Parties hereto do hereby irrevocably (i) submit themselves
to the personal jurisdiction of such courts, (ii) agree to service of such
courts' process upon them with respect to any such Proceeding, (iii) waive any
objection to venue laid therein and (iv) consent to service of process by
registered mail, return receipt requested in accordance with and at its address
set forth in Section 13.03 (as such address may be updated from time to time in
accordance with the terms of Section 13.03 and Article 9).

The Parties acknowledge and agree that the foregoing choice of law and forum
provisions are the product of an arm's-length negotiation between the Parties.

Notwithstanding anything to the contrary in this Section 13.05, either Party to
this Agreement may seek, in the State or Federal courts in the City of
Wilmington, Delaware, interim or provisional injunctive relief (or similar
equitable relief) to maintain the status quo until such time as the designated
senior management representatives of the Parties resolve a dispute referred to
them or an arbitration award or other remedy is entered in connection with such
dispute pursuant to this Section 13.05 and, by doing so, such Party does not
waive any right or remedy available under this Agreement. Notwithstanding the
foregoing, nothing in this Agreement shall entitle S&W to any form of injunctive
or equitable relief requiring Pioneer to re-perform any non-conforming or
deficient Service.

13.06.   NO IMPLIED WAIVER; NO JURY TRIAL

Except as otherwise set forth herein, the rights and remedies of the Parties to
this Agreement are cumulative and not alternative. Neither the failure nor delay
by any Party in exercising any right, power or privilege under this Agreement or
the documents referred to in this Agreement shall operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege shall preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. No
waiver or discharge of any Claim or right under this Agreement shall be valid
unless in writing and executed by the Party against whom such change, waiver or
discharge is sought to be enforced, and is signed by the Primary Coordinator of
each of the Parties. Any other attempted discharge or waiver shall have no
effect, regardless of its form. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
ALLOWED UNDER LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.

13.07.   SEVERABILITY

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.

29

--------------------------------------------------------------------------------



13.08.   SECTION HEADINGS; CONSTRUCTION

The headings of Articles and Sections in this Agreement and the headings in the
Schedules and Exhibits attached hereto are provided for convenience only and
shall not affect its construction or interpretation. With respect to any
reference made in this Agreement to a Section (or Article, clause or preamble),
Exhibit, or Schedule, such reference shall be to the corresponding section (or
article, clause or preamble) of, or the corresponding exhibit or schedule to,
this Agreement. All words used in this Agreement shall be construed to be of
such gender or number as the circumstances require. In this Agreement, with
respect to the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each mean "to but excluding." Unless otherwise expressly provided,
the words "including", "include" and "includes" do not limit the preceding words
or terms. Any reference to a specific "day" or to a period of time designated in
"days" shall mean a calendar day or period of calendar days unless the day or
period is expressly designated as being a Business Day or period of Business
Days. The use of "or" is not intended to be exclusive unless expressly indicated
otherwise. The parties hereto acknowledge and agree that (a) each party and its
counsel have reviewed and negotiated the terms and provisions of this Agreement
and have contributed to its revision, (b) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto,
regardless of which party was generally responsible for the preparation of this
Agreement.

13.09.   COUNTERPARTS

This Agreement may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

13.10.   RELATIONSHIP OF THE PARTIES

In all matters relating to this Agreement, the Parties will be acting solely as
independent contractors and will be solely responsible for the acts of their
employees, officers, directors and agents. Employees, agents or contractors of
one Party shall not be considered employees, agents or contractors of the other
Party. S&W shall not have the right, power or authority to create any
obligation, express or implied, on behalf of the Pioneer. Pioneer shall not have
the right, power or authority to create any obligation, express or implied, on
behalf of S&W, except when S&W expressly appoints Pioneer as S&W's agent in
writing, and Pioneer accepts such appointment in writing.

13.11.   CONFLICT

In the event of a conflict between the terms and conditions of this Agreement
and any SLA, the terms and conditions of this Agreement shall govern, unless
such SLA contains a conflicting term or condition expressly stated in the
relevant section of the applicable SLA, in which case the term or condition of
such SLA shall govern. In the event of a conflict between the provisions of this
Agreement and the provisions of the Purchase Agreement, the provisions of this
Agreement shall govern solely with respect to the subject matter hereof. In the
event of a

30

--------------------------------------------------------------------------------



conflict between the provisions of this Agreement and the provisions of any of
the DEAA and/or the DISO Policies and Standards, the provisions of the DEAA
and/or the DISO Policies and Standards, as applicable, shall govern. In the
event of a conflict between the terms and conditions of the final English
version of this Agreement and the terms and conditions of any non-English
version of this Agreement, the terms and conditions of the final English version
shall control.

13.12.   SURVIVAL OF CERTAIN PROVISIONS

Without prejudice to the survival of the provisions of any other agreements of
the Parties, the Parties expressly agree that the provisions of Article 3
(Information Systems and Support); Article 5 (Confidentiality); Section 6.06
(Effect of Termination); Section 6.07 (Survival of Payment Obligations);
Article 7 (Limitation of Liability and Disclaimer of Warranties); Article 8
(Indemnification); Article 10 (Information Assets); and this Article 13
(Miscellaneous) shall survive any termination or expiration of this Agreement.

13.13.   NO PUBLIC UTILITY

It is understood that no Party hereto considers the other Party to be a public
utility, and no Party intends by this Agreement to engage in the business of
being a public utility or to enjoy any of the powers and privileges of a public
utility or, by its performance of its obligations hereunder to dedicate to
public or quasi-public use or purpose any of the facilities which it operates,
and each Party agrees that the execution of this Agreement shall not, nor shall
any performance or partial performance, be or ever deemed, asserted or urged by
a Party to be a dedication to public or quasi-public use of any such facilities
of the other Party or as subjecting the other Party to any jurisdiction or
regulation as a public utility.

13.14.   SUPPLY OF SERVICES

The Parties acknowledge and agree that this Agreement is an agreement for the
supply of services and is not an agreement for the sale of goods and shall not
be governed by Article 2 of the Uniform Commercial Code or the United Nations
International Convention for the Sale of Goods or any analogous Legal
Requirement purporting to apply to the sale of goods.

13.15.   COMPLIANCE WITH LEGAL REQUIREMENTS

In performing its obligations, each Party will comply with all federal, state,
and local Legal Requirements, ordinances, tariffs, and regulations of
Governmental Bodies applicable to such Party.

 

[Signature page follows]

31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the Parties hereto have caused this Agreement to be executed as of the
Effective Time.

 

PIONEER HI-BRED INTERNATIONAL, INC.

By: ___________________________________

Printed Name: _____________________________

Title: __________________________________

 

S&W SEED COMPANY

By: ___________________________________

Printed Name: _____________________________

Title: __________________________________

 

[Signature Page to Information Technology Transition Services Agreement]

--------------------------------------------------------------------------------